Citation Nr: 1743445	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-22 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1992.  He served on active duty for training from August to November 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009, June 2011, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the August 2009 rating decision, the RO denied the Veteran's claim for service connection for a skin rash.  In the June 2011 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  In the March 2014 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.

Regarding the claim of entitlement to service connection for a skin disorder, the claim was originally raised and adjudicated as a claim for service connection for a skin rash.  However, the Board has recharacterized the issue as entitlement to service connection for a skin disorder in order to allow for a more thorough consideration of the Veteran's claim, in keeping with the holding of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1   (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).   In addition, as the Veteran has been diagnosed with psychiatric disorders other than PTSD, the Board has recharacterized the claim as a claim for service connection for an acquired psychiatric disorder, to include PTSD.

A hearing was held before the undersigned in May 2017.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Skin Disorder

In regard to the Veteran's claim for a skin disorder, at the May 2017 hearing, the Veteran asserted that he believes the skin disorder is related to an undiagnosed illness due to his service in Southwest Asia during the Persian Gulf War.  The Veteran served in the Southwest Asia Theater of operations from October 1990 to April 1991.

The Veteran testified that he was given hydroxyzine for his skin condition.  An April 1988 service treatment record indicates the Veteran presented with complaints of a skin irritation for one month.  The Veteran stated it recurred over a period of seven to eight years.  The assessment was rash of unknown etiology.  A May 1991 post-deployment record reflects that the Veteran initially noted having had a rash, skin infection or sores, but crossed it out.  In an undated report of medical history, which appears to be from post-deployment in 1991, the Veteran reported having had a skin disease.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as a rash.  A September 2010 VA treatment record reflects that the Veteran reported having skin itching, chronic since 1999, possible atopic dermatitis.  

The Veteran has not been provided with a VA examination regarding his skin disorder.  As the Veteran reported having a skin disease in service, and has reported having symptoms of a skin disorder since his time in service, the Board finds that the Veteran should be provided with a VA examination to address the etiology of any diagnosed skin disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examination should address whether the Veteran has skin symptoms due to an undiagnosed illness as a result of his service in Southwest Asia.  

The Board notes that the Veteran's service treatment records reflect that he reported having symptoms of a skin disorder prior to service; however, as the record does not contain clear and unmistakable evidence that a skin condition preexisted the Veteran's service, at this time, the Board will not further pursue questions regarding whether the Veteran had a preexisting skin disorder that was aggravated in service.

Acquired Psychiatric Disorder

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that the VA examinations of record are inadequate.  The Veteran has asserted that he has PTSD due to fear of hostile military or terrorist activity during service in Southwest Asia during the Gulf War.  .  A May 1991 post-deployment record indicates the Veteran reported having nightmares or trouble sleeping, and recurring thoughts about his experiences during Desert Shield/Desert Storm.  In the undated report of medical history, which appears to be from post-deployment in 1991, the Veteran reported having depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

A September 2010 VA examination report indicated the Veteran did not meet the DSM-IV criteria for PTSD, but had an Axis I diagnosis for depressive disorder, not otherwise specified, and a diagnosis of polysubstance dependence.  In an August 2015 VA examination, the examiner found the Veteran did not have PTSD under DSM-5 criteria.  The examiner diagnosed unspecified anxiety disorder, alcohol use disorder, and stimulant use disorder.  The VA examiner found the Veteran's claimed stressor was not adequate to support a diagnosis of PTSD.  The examiner also found the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The Board finds the VA examiners did not provide a full rationale for the finding that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The August 2015 VA examiner also did not fully address the diagnoses of PTSD in the Veteran's VA treatment records.  A February 2013 VA treatment record reflects that a clinical social worker diagnosed the Veteran with PTSD.

Since the VA examination, the Veteran has also provided lay testimony and buddy statements regarding his service and symptoms following service.  Therefore, the Board finds that the claim must be remanded for a new VA examination fully addressing the evidence of record.

Additionally, the Veteran has been diagnosed with disorders other than PTSD, but has not been afforded a VA examination addressing those disorders.  The September 2010 VA examiner diagnosed the Veteran with depression and polysubstance dependence caused by depression.  The August 2015 VA examiner noted that the Veteran was diagnosed with an unspecified anxiety disorder.  As the Veteran has been diagnosed with the disorders and the evidence indicates he may have had symptoms of the disorders since service, the Veteran should be provided with a VA examination to address the etiology of the disorders.  McLendon, 20 Vet. App. at 83.  

Sleep Apnea

In regard to the Veteran's claim for service connection for sleep apnea, the Veteran has not been afforded a VA examination.  In the undated report of medical history, which appears to be from post-deployment in 1991, the Veteran reported having frequent trouble sleeping.  The record reflects the Veteran is being treated by VA for sleep apnea with a CPAP machine.  As the evidence indicates the Veteran may have had sleep problems in service and that he has a current diagnosis of a sleep disorder, a VA examination is necessary.  McLendon, 20 Vet. App. at 83.  Additionally, in a May 2017 letter, the Veteran's representative asserted that the Veteran's sleep apnea is related to his PTSD.  Therefore, the claim is inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disorder.  If the Veteran is found to have an acquired psychiatric disorder that is related to service, an opinion addressing whether the sleep apnea is caused or aggravated by PTSD is necessary.




VA Treatment Records

Additionally, as the Veteran's most recent VA treatment records may be pertinent to the claims, they should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from July 2015 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of any skin disorders.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide opinions on the following:

(A)  Identify all skin disorders.
(B)  For any diagnosed skin disorders, opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorders are related or attributable to the Veteran's military service.

(C)  If a skin disorder is not diagnosed, then is there any objective medical indication, as established by history, physical examination, and any testing deemed necessary, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, manifested by a skin rash or itching that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six month period.

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

In conjunction with the above opinion requests, the examiner should address the Veteran's lay statements regarding his skin symptoms of itching and continuity of symptoms since service.  The examiner should review the April 1988 service treatment record indicating the Veteran complained of a skin irritation that recurred over a period of seven to eight years; and the undated report of medical history, in which the Veteran reported having had a skin disease.  The VA examiner must consider and discuss the Veteran's in-service exposure to environmental hazards coincident with his service in Southwest Asia.
The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, to include PTSD, a depressive disorder, an anxiety disorder and/or an adjustment disorder.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  

The examiner should provide opinions on the following:

(A)  Identify all current psychiatric disorders under DSM-5 criteria.

(B)  If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, to include stressors involving the fear of in-service hostile military or terrorist activity.

(C)  If the examination results in any psychiatric diagnosis other than PTSD, then opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's active service.

In conjunction with the above opinion requests, the VA examiner should review the Veteran's statements and buddy statements of record; the May 1991 post-deployment record indicating the Veteran reported having nightmares and recurring thoughts about his experiences during Desert Shield/Desert Storm; and the undated report of medical history, in which the Veteran reported having depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of the Veteran's sleep apnea.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

(A)  The examiner(s) should provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that the sleep apnea is related or attributable to the Veteran's military service.

(B)  The examiner should provide an opinion as to the likelihood (very likely, as likely as not (50 percent or greater probability), or unlikely) that the sleep apnea is caused or aggravated (any increase in severity beyond natural progression) by an acquired psychiatric disorder.

In conjunction with the above opinion requests, the VA examiner should review the May 1991 post-deployment record indicating the Veteran reported having nightmares or trouble sleeping, and the undated report of medical history from service, in which the Veteran reported having frequent trouble sleeping.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




